                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

AAA ENTERPRISES, INC.,

                     Plaintiff,                                4:19CV3074

        vs.
                                                                ORDER
TOTRAN           TRANSPORTATION
SERVICES, INC., JOHN M. SULLIVAN,
LIMITLESS LOGISTICS, INC., and
JANUSZ CZERNEK,

                     Defendants.


        IT IS ORDERED that the motion to withdraw filed by Beata Shapiro on behalf
of Catherine T. Barnard, as counsel of record for Defendant/Third Party
Defendant/Cross      Claimant     Totran      Transportation    Services,   Inc.,   and
Defendant/Third Party Defendant/Cross Claimant John M. Sullivan (Filing No. 54),
is granted. Catherine T. Barnard shall no longer receive electronic notice in this
case.

        Dated this 30th day of April, 2021.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
